Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 1 of 32 PageID 2681
                                                                              1


  1                      UNITED STATES OF AMERICA
                        UNITED STATES DISTRICT COURT
  2                      MIDDLE DISTRICT OF FLORIDA
                              -    -    -
  3                    HONORABLE STEVEN D. MERRYDAY
                  UNITED STATES DISTRICT JUDGE PRESIDING
  4
  5    UNITED STATES OF AMERICA,                )
                                                )
  6                         PLAINTIFF,          )
                                                )
  7                        VS.                  )8:18-cr-192-SDM-CPT
                                                )
  8    BRYAN GOMEZ NEVAREZ,                     )
                                                )
  9                          DEFENDANT.         )
 10
 11
                           SENTENCING HEARING
 12               REPORTER'S TRANSCRIPT OF PROCEEDINGS
                           JANUARY 22, 2019
 13                         TAMPA, FLORIDA
 14
 15
 16
 17
 18
 19    SHARON A. MILLER, CSR, RPR, CRR, FCRR
       IL CSR 084-2617
 20    FEDERAL OFFICIAL COURT REPORTER
       801 N. FLORIDA AVENUE, SUITE 13A
 21    TAMPA, FLORIDA 33602
 22
 23
 24
 25
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 2 of 32 PageID 2682
                                                                              2


  1    APPEARANCES OF COUNSEL:

  2    ON BEHALF OF PLAINTIFF:

  3                UNITED STATES ATTORNEY'S OFFICE
                   BY: MR. CARLTON CURTISS GAMMONS
  4                400 N. Tampa Street
                   Tampa, FL 33602
  5                (813)274-6000
                   carlton.gammons@usdoj.gov
  6
  7
  8    ON BEHALF OF DEFENDANT:

  9
                   ESCOBAR & ASSOCIATES, PA
 10                BY: MR. DINO M. MICHAELS
                   2917 W. Kennedy Boulevard, Suite 100
 11                Tampa, Florida 33609
                   (813) 875-5100
 12                dmichaels@escobarlaw.com

 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 3 of 32 PageID 2683
                                                                              3


  1                THE COURT: Perhaps Counsel and the Defendant
  2      and interpreter will step forward to the clerk's table
  3      and everyone else may be seated. Good morning. We
  4      are together in case 18-cr-192, United States of
  5      America versus Bryan Gomez Nevarez. I note the
  6      presence of an interpreter. I would ask the Deputy
  7      Clerk to administer to him the oath of our
  8      interpreter.
  9                           (Interpreter sworn.)
 10                THE INTERPRETER: James Plunkett, Spanish
 11      interpreter. Good morning, Your Honor.
 12                THE COURT: Good morning, Mr. Plunkett. Thank
 13      you for being with us. Who speaks for the United
 14      States.
 15                MR. GAMMONS: Good morning, Your Honor.
 16      Carlton Gammons for the United States.
 17                THE COURT: Good morning, Mr. Gammons. Who
 18      speaks for the defense?
 19                MR. MICHAELS: Dino Michaels on behalf of
 20      Bryan Gomez Nevarez. I woke up this morning and I
 21      have some kind of a congestion so my hearing is a
 22      little off and my voice may be a little too loud at
 23      times, so in advance I apologize.
 24                THE COURT: Your voice is fine right this
 25      minute, so thank you very much and I hope you get
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 4 of 32 PageID 2684
                                                                              4


  1      feeling better very soon. You're not the only person
  2      who has had that problem recently.
  3                MR. MICHAELS: I know that.
  4                THE COURT: You are Bryan Gomez Nevarez?
  5                THE DEFENDANT: Correct, Your Honor.
  6                THE COURT: Thank you. Mr. Gomez, on
  7      October 26th of 2018 you pleaded guilty to Count One
  8      of an indictment. Count One charges you with
  9      conspiracy. In particular, Count One charges a
 10      conspiracy to possess with the intent to distribute
 11      five kilograms or more of cocaine in violation of
 12      Section 841 of Title 21 of the United States Code. I
 13      earlier entered an order that accepts your plea of
 14      guilty and adjudges you guilty of Count One, the
 15      conspiracy charged in Count One, so as of the date of
 16      that adjudication your guilt has been established and
 17      it remains to determine your sentence.
 18                As I know Mr. Michaels has explained, I will
 19      determine your sentence by first determining an
 20      advisory sentence under the United States Sentencing
 21      Guidelines and by next inviting both the United States
 22      and the defense to direct my attention to any matters
 23      including those that appear at 18 U.S.C. 3553(a) that
 24      I should consider in arriving at a final and
 25      reasonable sentence in accord with applicable law.
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 5 of 32 PageID 2685
                                                                              5


  1                I begin by asking Mr. Gammons if he's had an
  2      opportunity on behalf of the United States to review
  3      and evaluate the presentence report, and, if so,
  4      whether the United States objects either to the
  5      factual content of the presentence report or to the
  6      application of the sentencing guidelines that is
  7      recommended by the United States Probation Office.
  8                MR. GAMMONS: Your Honor, I have reviewed the
  9      presentence report. The United States has no
 10      objection in either respect.
 11                THE COURT: Mr. Michaels, have you and
 12      Mr. Gomez Nevarez had an opportunity together to
 13      review and evaluate the presentence report?
 14                MR. MICHAELS: We have, Your Honor.
 15                THE COURT: Mr. Gomez Nevarez, have you seen
 16      the presentence report and discussed it with
 17      Mr. Michaels?
 18                THE DEFENDANT: Correct, Your Honor.
 19                THE COURT: First, Mr. Michaels, is there any
 20      objection to the factual content of the presentence
 21      report?
 22                MR. MICHAELS: No, Your Honor.
 23                THE COURT: Then the factual content is
 24      adopted without objection. Similarly, is there an
 25      objection for the purpose of the advisory guideline
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 6 of 32 PageID 2686
                                                                              6


  1      calculation to the offense level of 35 and the
  2      Criminal History Category of I as recommended by the
  3      probation office?
  4                MR. MICHAELS: No, Your Honor.
  5                THE COURT: The Court adopts without objection
  6      the offense level of 35 and the Criminal History
  7      Category I. Mr. Gammons, is there a motion on behalf
  8      of this Defendant under Section 5K1 or otherwise?
  9                MR. GAMMONS: No, Your Honor.
 10                THE COURT: In that case, Mr. Michaels, I'll
 11      recognize you to advance any matters in mitigation and
 12      any matter under 3553 after which I'll ask Mr. Gomez
 13      Nevarez in allocution. I did receive and review your
 14      sentencing memorandum. I did receive and review with
 15      some assistance the letters that were attached from
 16      friends and family members both in the United States
 17      and in Puerto Rico, so I'll recognize you now.
 18                MR. MICHAELS: Thank you, Your Honor. I'm not
 19      one of these lawyers that's going to go over with the
 20      Court. I know the Court has reviewed and read it.
 21                THE COURT: I do, but don't be hesitant to say
 22      what you need to say. I'm patient and we'll listen
 23      and the ones according to you are important, because
 24      I've seen it. I didn't say that to discourage your
 25      presentation, just to assure you that I had read that
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 7 of 32 PageID 2687
                                                                              7


  1      material.
  2                MR. MICHAELS: I said it in part to see what
  3      the Court was going to say. I said it in part to see
  4      what the Court was going to say. Sometimes, you know,
  5      once we start saying things, I've been in a position
  6      where the Court said, listen, I already looked at all
  7      of that, so I do appreciate it.
  8                THE COURT: I never said that.
  9                MR. MICHAELS: I know you never had. Now, I
 10      can tell the Court that Mr. Gomez Nevarez has several
 11      family members in the audience.
 12                THE COURT: I saw that.
 13                MR. MICHAELS: He has his brother here. He
 14      has his oldest child. He has the mother of his oldest
 15      child he's no longer with. He has a significant other
 16      who is here who works in that business, the lawn care
 17      business with him. His mother is here. His youngest
 18      child was here but, of course, we didn't want a
 19      five-year old to come into court to see his father
 20      getting sentenced so he's out in the hallway with
 21      another family member.
 22                As the Court can see from the presentence
 23      investigation report, that Mr. Nevarez Gomez has
 24      absolutely zero prior record, not just a criminal
 25      Category I. Zero. He's never been arrested before,
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 8 of 32 PageID 2688
                                                                              8


  1      never been in trouble as a juvenile. From all that I
  2      see he's never been in the principal's office as a
  3      kid. He's always been someone who respected law and
  4      order. He comes from a middle class family and so he
  5      has plenty of family support. He worked for his
  6      father in a business as a messenger. It kind of went
  7      south when the hurricane hit and that's kind of what
  8      brought him to Florida and what got him kind of in a
  9      position to make a really poor decision in this case
 10      for a law-abiding kid with great family support to get
 11      involved in the business of having cocaine shipped
 12      over here by the U. S. mail and selling it. Frankly
 13      his part of it was a thousand a kilo. He's getting it
 14      shipped and he's supplying it to Jesus Rodriguez.
 15                I know this Court knows about the conspiracy,
 16      but I think the Court sentenced already eight people
 17      in this conspiracy, so the Court knows the scope of
 18      it. And so Mr. Gomez Nevarez is one of the suppliers
 19      that is identified through Jesus Rodriguez.
 20      Essentially that's the scheme of things, so he gets
 21      involved in this business of dealing in cocaine, but
 22      at the same time what he does is he starts and
 23      incorporates a company doing lawn care in the spring
 24      of the year he got arrested.
 25                Now, since he's been released on pretrial
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 9 of 32 PageID 2689
                                                                              9


  1      release, he's done nothing but grow the business. His
  2      significant other and himself go and do these lawns.
  3      They built the business up from about 49 customers to
  4      over 84 now. He was working yesterday afternoon even.
  5      I have logs of where you see the yards that he's
  6      cutting and how often he's cutting them.
  7                THE COURT: Did they buy an ongoing business?
  8                MR. MICHAELS: Pardon me, Your Honor?
  9                THE COURT: Did they buy an ongoing business?
 10      Did they buy an ongoing business?
 11                MR. MICHAELS: They bought -- Yes. He bought
 12      somebody's route and essentially amplified what was
 13      being done by the other person getting more business.
 14      He incorporated, started a bank account in the
 15      business, so he's done it in a way that I can tell the
 16      Court that when this individual gets out of prison, he
 17      has something to fall back on, maybe not that business
 18      because it might not be going by the time he gets out.
 19      His wife -- it's kind of a big truck. He does tree
 20      cutting as well. She apparently is not real
 21      comfortable driving it. We don't know if he's going
 22      to be able to hire somebody to help her and actually
 23      have the business ongoing, so that's a question, but
 24      what it tells this Court is this isn't somebody who's
 25      likely in the time of desperation to make another bad
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 10 of 32 PageID 2690
                                                                             10


   1      choice like he made to get him into this mess. This
   2      is somebody who has learned that he has the
   3      wherewithal to do something. He's never been in lawn
   4      care before to pick a business that he knows he can do
   5      and did and operate it, so that's why that's important
   6      when deciding which sentence is sufficient but not
   7      greater than necessary for this individual, so he's
   8      never been punished before.
   9               We're asking the Court for a variance. It's a
  10      little more than a three level variance because three
  11      levels puts him at level 32. The bottom of that is
  12      121 months, so we're asking for the minimum mandatory
  13      120 months which is significant in a 31-year old's
  14      life who's never been in any sort of trouble before.
  15      We know what his motivation was. He's a family man.
  16      The letters attest to that. The letters tell the
  17      Court this is somebody who cares for his kids. His
  18      motivation in getting involved in this conspiracy was
  19      to provide for his family, to provide for his
  20      children, and there's no indication of him living some
  21      lavish lifestyle. He rents a house along with a
  22      roommate to help defer costs. There's no indication
  23      that the search warrant was indicated. They seized
  24      about $1400 or so. There's no indication that they
  25      seized any kind of jewelry or any kind of indication
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 11 of 32 PageID 2691
                                                                             11


   1      that he's living some kind of an affluent lifestyle so
   2      he's made a bad choice. The motivation is honorable.
   3      The choice isn't so honorable. I'm sure he will tell
   4      the Court that that's the way he feels about it, and
   5      so that's an important aspect of this.
   6               When we look at, you know, the characteristics
   7      of the Defendant, his nature, that he has family
   8      support when he gets out to support him, because,
   9      again, we're not looking at somebody that's any
  10      indication that's likely to reoffend in this case.
  11               We have the issue of the firearm. Search
  12      warrant served, they find a firearm in his home. The
  13      firearm is found within his bedroom which is
  14      consistent with someone who is using it for protection
  15      of the home. It's found in the bedroom and it's
  16      acknowledged that Mr. Gomez Nevarez had a carry and
  17      conceal firearm license.
  18               THE COURT: What difference does that make?
  19               MR. MICHAELS: Well, it makes a difference
  20      only when you are looking at the characteristics. He
  21      gets the points, so he's going to get the enhancement,
  22      but it makes a difference because we're looking at
  23      kind of the circumstances surrounding what got him to
  24      that level and, therefore, it's important in the
  25      determination of what sentence is sufficient in this
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 12 of 32 PageID 2692
                                                                             12


   1      case.
   2               THE COURT: What got him to the level was, of
   3      course, that he had a firearm and a pretty good bit of
   4      cash and cocaine. He also had .40 caliber ammunition
   5      that you sort of wonder where the .40 caliber weapon
   6      is, but that's superfluous I suppose and it's
   7      certainly not necessary that the firearm be solely for
   8      the purpose of defending the cocaine business.
   9               MR. MICHAELS: I understand that.
  10               THE COURT: And it might well not have been.
  11      I expect it would have been used for either purpose if
  12      someone had attempted to harm his family, probably
  13      would have had the weapon available or somebody was
  14      going to people who have the firearm somewhere close
  15      to them at night, but what they don't have is the
  16      scales and the drugs and all of this other stuff,
  17      certainly not near the proximity to a five-year-old
  18      daughter.
  19               MR. MICHAELS: Your Honor, I'm not here to
  20      diminish what he did. I'm here just kind of to put it
  21      into a context to support the request for the variance
  22      that we're asking for, and so I ask the Court to
  23      consider those points that I've raised.
  24               THE COURT: That's why I asked the question,
  25      because you raised the conceal/carry permit in your
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 13 of 32 PageID 2693
                                                                             13


   1      sentencing memorandum, and I must admit me it struck
   2      me as completely irrelevant. I don't know anything
   3      about the firearm. I don't know where he got it. I
   4      don't know whether it was otherwise a lawful firearm.
   5      I don't assume anything about it, but I just couldn't
   6      understand what the -- he wasn't carrying the firearm
   7      anyway. It was tucked away in his home so he wasn't
   8      carrying it. The firearm permit is completely
   9      irrelevant. I was asking if there was some other
  10      reason that that was mitigating. That didn't occur to
  11      me.
  12               MR. MICHAELS: Well, I will say this, that
  13      clearly there's a report from probation and pretrial
  14      services that he's been compliant --
  15               THE COURT: Yes.
  16               MR. MICHAELS: -- while on release, so that's
  17      an indication that he can do well under supervision.
  18               THE COURT: Right.
  19               MR. MICHAELS: For those reasons, I would ask
  20      the Court to listen to Mr. Gomez Nevarez's allocution.
  21               THE COURT: I will.
  22               MR. MICHAELS: And we're requesting a variance
  23      to the minimum mandatory, which is a significant
  24      sentence, of 120 months, 10 years of prison. I know
  25      that Mr. Ramos Burgos in this conspiracy was sentenced
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 14 of 32 PageID 2694
                                                                             14


   1      to 120 months. I understand that he doesn't have a
   2      firearm enhancement. I get that. Carrasquillo Perez,
   3      he's identified as a source of supply in this. It
   4      looks like he received 120 month sentence, so although
   5      I understand we're not talking about two people that
   6      are equal, that instructive in that very source of
   7      supply that you know perhaps Mr. Gomez Nevarez should
   8      be considered on a similar footing and give him that
   9      variance.
  10               THE COURT: All right. Let me just ask a
  11      quick question or two. It's stated in your sentencing
  12      memorandum that he bonded out and there's a
  13      co-signature on, they call it a property posted as
  14      collateral worth at least half. I'm not sure. Is
  15      that his home? No, that's a rental home, so it can't
  16      be that home. What piece of property? Do you know,
  17      Mr. Gammons?
  18               MR. GAMMONS: I don't recall offhand, Your
  19      Honor.
  20               THE COURT: When he bought this business, did
  21      he get a bank loan or did he have enough cash to buy
  22      the business?
  23               MR. MICHAELS: He got a loan from his mother.
  24               THE COURT: How much was that?
  25               MR. MICHAELS: $17,000.
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 15 of 32 PageID 2695
                                                                             15


   1               THE DEFENDANT: No.
   2               MR. MICHAELS: $13,000, and his mother wrote
   3      him a check which she deposited into his account for
   4      which he used to buy the business and his mother is
   5      here in court if you wish to hear testimony on it,
   6      Your Honor.
   7               THE COURT: Mr. Gomez Nevarez, you do have an
   8      opportunity to speak on your own behalf this morning.
   9      You're not required to say anything, of course. If
  10      you'd like to say something, I'm happy to hear from
  11      you.
  12               THE DEFENDANT: Thank you, Your Honor. I ask
  13      to forgive me if I'm not using the proper words. I --
  14      first of all, I want to say that I'm sorry and I thank
  15      my attorney for the efforts in defending me, but I
  16      accept as fair the sentence that I will receive. I
  17      made a mistake and I am guilty of what I've done and I
  18      feel really ashamed because even though I knew what it
  19      is to do good, I chose to do what was wrong. And I
  20      want to say it was incredible the work done by
  21      everybody involved, the people from probation,
  22      everybody, everybody involved in this, and I thank
  23      God, really, because God has taught me that, yes, it
  24      is possible. The attorney used the facts about the
  25      business and how I make the business grow, and I thank
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 16 of 32 PageID 2696
                                                                             16


   1      him for doing that effort, but I think that God is who
   2      made this possible in me. I work very hard in the
   3      business and I made it grow, yes.
   4               THE INTERPRETER: I asked him to pause.
   5               THE DEFENDANT: So I only want to thank God
   6      because he has led me to be a better person, and so I
   7      ask -- and even though my attorney has told me it
   8      would not be possible and I think it would be
   9      impossible to do because I have been running a
  10      business and I've been able to make the business grow,
  11      I ask, though I don't deserve it, because I did this
  12      for my wife and she has worked very hard for the
  13      business, and even though right now the season for
  14      this type of work is down, business is not good, money
  15      is low, and because of this time of the year where
  16      business is low, my wife is alone and she would not
  17      have the wherewithal to continue with the business.
  18      So if it were possible to just get a little more time
  19      to be able to help her until the rainy season comes
  20      about and the business starts doing well again so she
  21      can do that on her own, I would be really thankful.
  22      That's all.
  23               THE COURT: All right. Thank you.
  24      Mr. Gammons, what says the United States with respect
  25      to a reasonable sentence?
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 17 of 32 PageID 2697
                                                                             17


   1               MR. GAMMONS: Thank you, Your Honor.
   2      Everything that Mr. Michaels has said about the
   3      Defendant is true. Currently he is working
   4      legitimately. He has no criminal history, but in the
   5      span of his I guess the past few months that the Court
   6      has been sentencing this case, Mr. Gomez Nevarez was a
   7      significant figure involved in the conspiracy. Other
   8      than Manuel Rodriguez, Mr. Gomez Nevarez was the most
   9      significant person involved in the conspiracy. As the
  10      Court knows he was arranging kilos of cocaine being
  11      transported from Puerto Rico to the United States.
  12      He's a drug trafficker. He's an armed drug
  13      trafficker, and the Government believes that 168
  14      months is appropriate in this case.
  15               A few moments ago Mr. Gomez Nevarez talked
  16      about his wife and his child, who are certainly
  17      victims of this crime, but there are dozens and dozens
  18      and dozens of other people who are victims of the
  19      drugs that he was responsible for distributing in our
  20      area, so we believe that 168 months is appropriate in
  21      this case, Your Honor. I would ask that Mr. Gomez
  22      Nevarez be taken into custody today as I believe it's
  23      required by statute.
  24               And I'll note another housekeeping matter. At
  25      docket entry 360 is a preliminary order of forfeiture
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 18 of 32 PageID 2698
                                                                             18


   1      and we ask that that be made final.
   2               THE COURT: All right. Thank you. Sir,
   3      anything further from the United States?
   4               MR. GAMMONS: No, sir.
   5               THE COURT: Any reason not to proceed to
   6      sentencing?
   7               MR. GAMMONS: No, Your Honor.
   8               THE COURT: Norton had a 5K1?
   9               MR. GAMMONS: Yes, Your Honor.
  10               THE COURT: That was my recollection. This is
  11      a question that I'm going to ask to you and to the
  12      United States and then I'll give the defense an
  13      immediate opportunity to respond. I don't see in the
  14      presentence report any statement of facts that this
  15      Defendant carried, himself, anything from Puerto Rico
  16      to the United States. That was done otherwise; is
  17      that correct?
  18               MR. GAMMONS: That's correct, Your Honor.
  19               THE COURT: But he himself carried from
  20      Orlando to Tampa. I think there are a couple of
  21      places in the PSR where he carried from somewhere in
  22      Orlando to the address here in Tampa and
  23      Mr. Rodriguez, the apartment I believe of David
  24      Rodriguez.
  25               MR. GAMMONS: I believe that's correct,
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 19 of 32 PageID 2699
                                                                             19


   1      however, I think most commonly Mr. Rodriguez would
   2      travel to the Orlando area to see Mr. Gomez Nevarez.
   3               THE COURT: That's my understanding. That's
   4      typically the way it was done, but there was at least
   5      one or two occasions when this Defendant drove to
   6      Tampa from Orlando.
   7               MR. GAMMONS: Yes, Your Honor.
   8               THE COURT: Do I have that right?
   9               MR. MICHAELS: Yes, Your Honor.
  10               THE COURT: So this Defendant would receive
  11      the mail typically and he would sell and he would get
  12      a thousand dollars per kilogram?
  13               MR. GAMMONS: I believe that's correct, Your
  14      Honor.
  15               THE COURT: And holding inventory, from time
  16      to time awaiting arrival at some point, either
  17      Rodriguez or his agents?
  18               MR. GAMMONS: That's correct, Your Honor.
  19               THE COURT: Do I have that right,
  20      Mr. Michaels?
  21               MR. MICHAELS: Yes, Your Honor.
  22               THE COURT: Just so it's clear, I make no
  23      assumption about that, and I heard my own words, but I
  24      make no assumption about that .40 caliber ammunition
  25      that was present. I don't attribute any weapon to him
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 20 of 32 PageID 2700
                                                                             20


   1      or anything else, but I'm not giving that any weight.
   2      The 9-millimeter, it is what it is, but, Mr. Michaels,
   3      this Defendant actually came to the United States on
   4      what day? I think it's in the PSR somewhere. Do you
   5      know when he arrived here? You mind if I ask him
   6      directly?
   7               MR. MICHAELS: I'm sorry?
   8               THE COURT: Do you mind if I ask him directly?
   9               MR. MICHAELS: No, Your Honor, you may.
  10               THE COURT: Mr. Gomez, when did you actually
  11      arrive in the United States? What month or year?
  12               THE DEFENDANT: I don't recall the exact date,
  13      but about two years ago.
  14               THE COURT: How long was it after Hurrican
  15      Irma that you arrived?
  16               THE DEFENDANT: The month of October.
  17               THE COURT: Of '17, 2017?
  18               THE DEFENDANT: Correct. Yes, sir, Your
  19      Honor.
  20               THE COURT: I've asked this already, forgive
  21      me. Anything further from the United States?
  22               MR. GAMMONS: No, Your Honor.
  23               THE COURT: Any reason not to proceed to
  24      sentencing?
  25               MR. GAMMONS: No.
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 21 of 32 PageID 2701
                                                                             21


   1               THE COURT: Anything further from the defense?
   2               MR. MICHAELS: No, Your Honor.
   3               THE COURT: Any reason not to proceed to
   4      sentencing?
   5               MR. MICHAELS: No, Your Honor.
   6               THE COURT: Anything further you want to say,
   7      Mr. Gomez?
   8               THE DEFENDANT: No. That would be all, Your
   9      Honor.
  10               THE COURT: Mr. Gammons, it strikes me that I
  11      didn't give you a chance to respond to it. It strikes
  12      me that what else you might say here this Defendant is
  13      less culpable than Mr. Rodriguez and deserves a lower
  14      sentence than Mr. Rodriguez. It clearly seems to me
  15      that he's much less threatening; except for his
  16      deliveries, more or less passive. He's sort of a
  17      pastoring, although he's making arrangements for
  18      receipt, which is not good, but whatever his --
  19      however measure, it's less than Rodriguez. Would you
  20      agree with that?
  21               MR. GAMMONS: I agree, Your Honor. And as I'm
  22      sure the Court knows, Mr. Rodriguez started off Total
  23      Offense Level at 35 months but had the benefit of a 5K
  24      which brought him down, but I agree as far as
  25      culpability goes Mr. Gomez Nevarez is less culpable in
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 22 of 32 PageID 2702
                                                                             22


   1      this conspiracy than Mr. Rodriguez.
   2               THE COURT: At the core of people here that by
   3      nature of these conspiracies, it's really hard to
   4      confidently distinguish them among -- you get a feel
   5      for where they should be and what their relative
   6      culpability was. It's not always easy.
   7               There are a couple of troubling things about
   8      this. I'm sure everybody spots them. He relocated
   9      from Puerto Rico and was pretty promptly involved in a
  10      significant drug trafficking scheme which is a very
  11      suggestive datum here.
  12               All right. Pursuant to the Sentencing Reform
  13      Act of 1984 to the extent applicable after the United
  14      States versus Booker, 18 U.S.C. 3553, Bryan Gomez
  15      Nevarez is committed to the Bureau of Prisons for 135
  16      months. Upon release he must serve a five-year term
  17      of supervised release during which you must comply
  18      with the standard conditions adopted by the Court in
  19      the Middle District of Florida.
  20               Let me pause just a moment and ask the
  21      questions of the probation officer. I didn't really
  22      note any protracted substance abuse here. Did I
  23      overlook it?
  24               MR. THIESSEN: Your Honor --
  25               THE COURT: Looks like --
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 23 of 32 PageID 2703
                                                                             23


   1               MR. THIESSEN: He was smoking marijuana prior
   2      to coming here, on occasion. He admitted that his
   3      alcohol consumption has negatively affected his
   4      relationship, so it has more to do with his alcohol.
   5               THE COURT: That's what I thought. All right.
   6      He does not appear to me to be a criminal among the
   7      universe of Defendants that we get, someone who we
   8      could commit these resources. If during his
   9      supervision he needs substance abuse treatment, we can
  10      add that on.
  11               MR. THIESSEN: Yes, Your Honor. I believe
  12      there are many community resources available.
  13               THE COURT: All right. In addition to the
  14      standard conditions, the Defendant must follow the
  15      special condition that you not communicate or
  16      otherwise interact with any member of the Latin Kings
  17      gang or any other gang or organized criminal
  18      association. As a qualifying felon, the Defendant
  19      must cooperate in the collection of his DNA as
  20      directed by the probation officer. I'll waive the
  21      imposition of mandatory drug testing and waive
  22      imposition of a fine. There is, as Counsel suggested
  23      a few moments ago, a preliminary order of forfeiture
  24      at Document 360 of the docket. United States is
  25      entitled to have that incorporated into the order of
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 24 of 32 PageID 2704
                                                                             24


   1      judgment and commitment as a final order of
   2      forfeiture. That's granted. I'll levy a special
   3      assessment of $100 which is due immediately.
   4               In arriving at this sentence, I have
   5      considered the policies and guidelines of the United
   6      States Sentencing Commission. I've considered the
   7      advisory guideline range. I have considered the
   8      applicable statutory penalties and I have considered
   9      to the best of my ability the factors related to
  10      18 U.S.C. 3553(a). I conclude that the announced
  11      sentence is such but not greater than necessary to
  12      comply with the statutory purposes of sentencing.
  13               Let me make just a few comments about the
  14      3553(a) factors. First, the nature of this offense.
  15      This was of a fairly aggressive and active network of
  16      drug distribution from Puerto Rico through typically
  17      Orlando and then elsewhere to retail sale in central
  18      Florida and around the Middle District, particularly
  19      Orlando and Tampa divisions of the Middle District.
  20      The quantity of contraband that was moved is fairly
  21      impressive. The Defendant became engaged in this
  22      almost immediately upon his arrival or shortly after
  23      his arrival, soon after his arrival in the United
  24      States. Obviously these arrangements are dangerous to
  25      participants combining drugs, cash and firearms. This
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 25 of 32 PageID 2705
                                                                             25


   1      is a serious and protracted and calculated and
   2      conscious offense and the Defendant played a pivotal
   3      role in this distribution scheme. It's a very serious
   4      offense and his guideline sentencing range is
   5      indicative of that.
   6               The Defendant himself offers in comparison to
   7      the Defendants we tend to see in these offenses a
   8      somewhat brighter prospect than typical, to say he has
   9      a nice education. He had parents that raised him to
  10      the best of their ability. He is in good health and
  11      he has prospects, I believe. His Counsel has pointed
  12      out showing himself to be industrious. He has also
  13      showed himself to be industrious in the distribution
  14      of cocaine. He needs to command his industriousness
  15      and direct it toward lawful and productive ends.
  16               I must say, though, that if you have a
  17      Defendant who has a very deprived and difficult and
  18      regrettable background, addicts for parents, no
  19      parents, no present parents, everybody has parents,
  20      but none present, living in a hut, some of our
  21      Colombian Defendants in boat cases that live in huts
  22      without running water or electricity, then we're asked
  23      to consider the deprivation of their background in
  24      mitigation in their sentence. If they are more middle
  25      class, not necessarily the Defendant is middle class
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 26 of 32 PageID 2706
                                                                             26


   1      by standards of the United States, but more toward
   2      middle class status, you went to high school or worked
   3      hard enough to get a high school education and the
   4      like, well, we are told their prospects are bright and
   5      they have supportive families. So there's a strange
   6      sense in which not having any family is a mitigating
   7      factor and having a supportive family is a mitigating
   8      factor. I don't doubt that under the circumstance
   9      each is a mitigating factor offered in part to
  10      distinguish, it's always hard to distinguish
  11      confidently when it is and when it isn't.
  12               For whatever it's worth in this circumstance,
  13      this young man strikes me as sincere in his
  14      allocution, and his personal background factors are
  15      somewhat in his favor even though he's been engaged in
  16      this criminal conspiracy. It's always necessary,
  17      Mr. Gomez Nevarez, for a judge to consider the need to
  18      command respect for the law and the need to have a
  19      sentence that is sufficient to discourage others who
  20      would consider the same conduct, to consider
  21      protection of the community because, of course, I want
  22      to protect the community, for instance, in which your
  23      young daughter lives. Some people are doing exactly
  24      what you did, and when it gets down to it and
  25      Mr. Gammons and the agents and others are charged to
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 27 of 32 PageID 2707
                                                                             27


   1      find the people that are violating the law and
   2      prosecute them, in this case you, in order to protect
   3      people just like your daughter and others.
   4               Also I'm required to consider among any other
   5      pertinent factors, the list is not limited but it
   6      includes avoiding any unwarranted disparity in
   7      sentencing, in other words, not sentencing people who
   8      have done the same thing and who are similar in their
   9      circumstances to very different sentences for the same
  10      offense, so I look at the sentences that are typically
  11      given in all cases like this everywhere, and these
  12      sentences are available in publications from the
  13      United States Sentencing Commission. I look also for
  14      informational purposes at the sentence received by
  15      your co-conspirators of which I have on this chart
  16      right here and so does Counsel and the prosecutor, and
  17      I try to arrive at a sentence that someone would look
  18      at and say, well, in the statute given the offense and
  19      given the other sentences that were levied, that seems
  20      like a fair sentence. That's what respect for the law
  21      means, that the law was firm but not harsh. And so
  22      that's what, you know, the public wants the law to do
  23      and the public will respect the law and the law
  24      achieves that which is not always -- it's easy to say,
  25      hard to actually do, but I'm convinced in your case
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 28 of 32 PageID 2708
                                                                             28


   1      that's a sentence that's not as low as I can justify
   2      given the offense and in the circumstances but I think
   3      high enough to make an impression on you and others
   4      that this conduct is utterly unacceptable and
   5      dangerous and injurious to the community including the
   6      community in which your family lives, so that is my
   7      explanation of the imposed sentence.
   8                Does either the United States or the defense
   9      object to the sentence or the manner in which it was
  10      announced?
  11                MR. GAMMONS: No objections from the United
  12      States.
  13                MR. MICHAELS: No objections, Your Honor.
  14                THE COURT: All right. Mr. Gomez Nevarez, I
  15      must remand you to the Bureau of Prisons. The statute
  16      requires that I do so except in the most extraordinary
  17      circumstances of hardship typically involving life and
  18      death. I had a circumstance where somebody was giving
  19      bone marrow, somebody was in dialysis, things like
  20      that that are life-threatening. Other than that,
  21      other than, the most severe and extraordinary hardship
  22      the statute requires you be remanded, so I do remand
  23      you to the custody of the United States Marshal to
  24      await designation by the Bureau of Prisons.
  25                Mr. Michaels, did you have a request with
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 29 of 32 PageID 2709
                                                                             29


   1      respect to his residence while he's in the Bureau of
   2      Prisons?
   3               MR. MICHAELS: Coleman, Your Honor.
   4               THE COURT: I recommend he be housed at
   5      Coleman, Florida. You'll get the benefit of learning
   6      English of course which is available out there. I
   7      know there are other vocational opportunities at the
   8      Bureau of Prisons, and I think you can be good for the
   9      RDAP program and that is available to him. In your --
  10      Let's see. I think we need to dismiss Counts One
  11      through Five. No. He entered it -- he entered.
  12               MR. GAMMONS: I believe there's one
  13      substantive count in relation to --
  14               THE COURT: It's Count Five.
  15               MR. GAMMONS: Yes, Your Honor.
  16               THE COURT: He pleaded to Count One, so Count
  17      Five.
  18               MR. GAMMONS: Yes, Your Honor.
  19               THE COURT: Count Five of the indictment is
  20      dismissed. In your plea agreement, Mr. Gomez, you've
  21      largely waived your right to appeal from this judgment
  22      and the sentence unless I have sentenced you
  23      unlawfully, which typically means above the statutory
  24      maximum, above the applicable guidelines range or in
  25      some unconstitutional manner. I think I've done none
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 30 of 32 PageID 2710
                                                                             30


   1      of that because I've sentenced you slightly below, you
   2      know, slightly materially below the applicable
   3      guidelines range, so I think you have no right of
   4      appeal. That, however, that is up to you and
   5      Mr. Michaels to discuss.
   6                To the extent that you have the right to
   7      appeal, there's two things I'm going to tell you.
   8      Number one, you always have a right to counsel on
   9      direct appeal. If you can't afford counsel, one would
  10      be provided for you at public expense. As it stands
  11      now, Mr. Michaels must preserve and pursue any appeal
  12      unless other Counsel is substituted for him by an
  13      order of the Court.
  14                Second, to begin an appeal you must file with
  15      the clerk of this court a written notice of appeal.
  16      Notice must be filed within 14 days and it must be
  17      accompanied by a filing fee. If you haven't enough
  18      money to pay the fee, Mr. Michaels can ask the Court
  19      to waive the fee, and if that's granted you can appeal
  20      without paying. Anything further from the United
  21      States?
  22                MR. GAMMONS: No, Your Honor.
  23                THE COURT: Anything further, defense?
  24                MR. MICHAELS: No, Your Honor.
  25                THE COURT: All right. Good luck to you. We
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 31 of 32 PageID 2711
                                                                             31


   1      are in adjournment.
   2                           (Which were all the proceedings had
   3                           in the above-entitled cause.)
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
Case 8:18-cr-00192-SDM-CPT Document 527 Filed 04/10/19 Page 32 of 32 PageID 2712
                                                                             32


   1    UNITED STATES DISTRICT COURT's )
   2                                      )
   3    MIDDLE DISTRICT OF FLORIDA        )
   4
   5                I, SHARON A. MILLER, Official Court Reporter
   6      for the United States District Court, Middle District
   7      of Florida, do hereby certify that pursuant to Section
   8      753, Title 28, United States Code that the foregoing
   9      is a true and correct transcript of the stenographic
  10      notes taken by computer-aided transcription taken in
  11      the above-entitled cause by the undersigned and that
  12      the transcript format is in conformance with the
  13      regulations of the Judicial conference of the United
  14      States.
  15    /S/Sharon A. Miller, CSR, RPR, CRR, FCRR
  16    Official Court Reporter
  17
  18
  19
  20
  21
  22
  23
  24
  25
